 



Exhibit 10.1
EXECUTION VERSION
CONSENT AND FIFTH AMENDMENT TO CREDIT AGREEMENT
     THIS CONSENT AND FIFTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is
entered into as of May 31, 2007 by and among COMSYS SERVICES LLC, a Delaware
limited liability company (“COMSYS Services”), COMSYS INFORMATION TECHNOLOGY
SERVICES, INC., a Delaware corporation (“COMSYS IT”), PURE SOLUTIONS, INC., a
California corporation (“Pure Solutions”; COMSYS Services, COMSYS IT and Pure
Solutions are referred to herein each individually as a “Borrower” and
collectively as the “Borrowers”), COMSYS IT PARTNERS, INC., a Delaware
corporation (“Holdings”), PFI LLC, a Delaware limited liability company (“PFI”),
COMSYS IT CANADA, INC., a North Carolina corporation (“COMSYS Canada”),
ECONOMETRIX, LLC, a Delaware limited liability company (“Econometrix”), COMSYS
Services, acting in its capacity as borrowing agent and funds administrator for
the Borrowers (in such capacity, the “Funds Administrator”), the financial
institutions from time to time parties thereto (the “Lenders”), MERRILL LYNCH
CAPITAL, a division of Merrill Lynch Business Financial Services Inc., as
administrative agent (the “Agent”), Sole Bookrunner and Sole Lead Arranger, ING
CAPITAL LLC, as co-documentation agent, ALLIED IRISH BANKS PLC, as
co-documentation agent, BMO CAPITAL MARKETS FINANCING, INC., as co-documentation
agent (together with ING Capital LLC and Allied Irish Banks PLC, the
“Co-Documentation Agents”), and GMAC COMMERCIAL FINANCE LLC, as syndication
agent (the “Syndication Agent”).
W I T N E S S E T H:
     WHEREAS, the Borrowers, Holdings, PFI, COMSYS Canada, Econometrix, the
Agent, the Co-Documentation Agents, the Syndication Agent and each Lender are
parties to that certain Credit Agreement dated as of December 14, 2005 (as the
same has been and may hereinafter be further amended, restated, supplemented or
otherwise modified and in effect from time to time, the “Credit Agreement”);
     WHEREAS, the Borrowers have requested, among other things, that the Agent
and the Lenders (A) amend the Credit Agreement in certain respects, (B) consent
to the acquisition (the “Plum Rhino Acquisition”) by Holdings of all of the
issued and outstanding membership interests of Plum Rhino Consulting, LLC, a
Georgia limited liability company (“Plum Rhino”), for an aggregate purchase
price not to exceed $6,200,000 plus any working capital adjustment that may be
required to be paid in accordance with Section 1.3(c) of the Plum Rhino Purchase
Agreement described herein, and as in effect on the date hereof (the “Net
Working Capital Adjustment”) and up to $3,730,000 of possible earnout payments
(the “Plum Rhino Earnout”), required pursuant to Section 1.4 of the Plum Rhino
Purchase Agreement, as in effect on the date hereof, which such consideration
shall consist solely of (i) common stock of Holdings, (ii) $155,412 of the
proceeds of Revolving Loans (which shall be immediately used to repay existing
Debt of Plum Rhino), and (iii) the Plum Rhino Earnout payments, $750,000 of
which may be paid no earlier than May 31, 2008, $900,000 of which may be paid no
earlier than May 31, 2009 and up to $2,080,000 of which may be paid no earlier
than May 31, 2010, in each case, subject to and in accordance with the terms and
conditions set forth in that certain Membership Interest Purchase Agreement (the
“Plum Rhino Purchase Agreement”; the Plum Rhino Purchase Agreement, together
with each other document, agreement and instrument executed in

 



--------------------------------------------------------------------------------



 



connection therewith, in each case, as in effect on the date hereof, the “Plum
Rhino Purchase Documents”) dated as of May 31, 2007, by and among Holdings,
Stephany Lewis, an individual (“Lewis”), and Matthew Dattilo, an individual
(“Dattilo”; Lewis and Dattilo are referred to herein together as the “Plum Rhino
Sellers”), and (C) consent to the transfer by Holdings of all of the issued and
outstanding membership interests of Plum Rhino to COMSYS IT immediately upon the
consummation of the Plum Rhino Acquisition (the “Plum Rhino Contribution”); and
     WHEREAS, the Agent and the Lenders agree to accommodate such requests of
the Credit Parties, on the terms and subject to the conditions herein set forth.
     NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:
     1. Defined Terms. Capitalized terms used but not defined herein shall have
the meanings ascribed to them in the Credit Agreement, as amended by this
Amendment.
     2. Amendments. Effective as of the date of the Acquisition, upon
satisfaction of the conditions precedent set forth in Section 4 hereof, the
Credit Agreement is amended as set forth in this Section 2:
     (a) Section 1.1. Section 1.1 of the Credit Agreement is hereby amended by
adding thereto the following defined terms and their respective definitions in
the correct alphabetical order:
“Fifth Amendment” means that certain Consent and Fifth Amendment to Credit
Agreement dated as of the Fifth Amendment Effective Date by and among the
Borrowers and certain other Credit Parties, the Agent, the Co-Documentation
Agents, the Syndication Agent and the Lenders.
“Fifth Amendment Effective Date” means May 31, 2007.
“Plum Rhino” means Plum Rhino Consulting, LLC, a Georgia limited liability
company.
“Plum Rhino Acquisition” means the acquisition by Holdings of all of the issued
and outstanding membership interests of Plum Rhino, in accordance with the terms
set forth in the Plum Rhino Purchase Agreement, as in effect on the Fifth
Amendment Effective Date.
“Plum Rhino Contribution” means the contribution by Holdings of all of the
issued and outstanding membership interests of Plum Rhino to COMSYS IT on the
Fifth Amendment Effective Date immediately upon the consummation of the Plum
Rhino Acquisition.
“Plum Rhino Earnout” means all amounts payable in accordance with Section 1.4 of
the Plum Rhino Purchase Agreement, as in effect on Fifth Amendment Effective
Date.

2



--------------------------------------------------------------------------------



 



“Plum Rhino Purchase Agreement” means that certain Membership Interest Purchase
Agreement dated as of the May 31, 2007, by and among Holdings and the Plum Rhino
Sellers, and all documents, agreements and instruments executed in connection
therewith.
“Plum Rhino Sellers” means Stephany Lewis, an individual, and Matthew Dattilo,
an individual.
     (b) Section 1.1. Section 1.1 of the Credit Agreement is hereby further
amended by substituting the following definitions of the terms “Credit Party”,
“Debt”, “Financing Documents” and “Operative Documents” set forth below in lieu
of the current versions of such definitions contained in Section 1.1 of the
Credit Agreement:
“Credit Party” means Holdings, PFI, each Borrower, COMSYS Canada, Econometrix,
Plum Rhino and each of their respective Subsidiaries.
“Debt” of a Person means at any date, without duplication, (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person to pay the deferred purchase price of property or services,
except trade accounts payable arising and payable in the ordinary course of
business and except any working capital adjustment that may be required to be
paid in accordance with (A) Section 1.4 of the PS Purchase Agreement, as in
effect on the PS Closing Date or (B) Section 1.3(c) of the Plum Rhino Purchase
Agreement, as in effect on the Fifth Amendment Effective Date, (iv) all Capital
Leases of such Person, (v) all non-contingent obligations of such Person to
reimburse any bank or other Person in respect of amounts paid under a letter of
credit or similar instrument, (vi) all equity securities of such Person subject
to repurchase or redemption on a date which is prior to the Commitment Expiry
Date at the option of the holder thereof, other than repurchases and redemptions
(a) as a result of a change of control with respect to such Person or a sale of
all or substantially all of the assets of such Person or (b) as a result of a
“Fundamental Change” or a “Change in Ownership” (in each case, as defined in the
Holdings Certificate of Designations), (vii) all obligations secured by a Lien
on any asset of such Person, whether or not such obligation is otherwise an
obligation of such Person, (viii) Earnouts and other similar payment obligations
including, without limitation, the PS Earnout and the Plum Rhino Earnout
(provided, that, solely for purposes of determining compliance by the Credit
Parties with the respective financial covenants set forth in Article VII, as of
any date of determination, the amount of an Earnout or similar payment
obligation shall be deemed to be equal to the sum of, without duplication,
(a) any liquidated amounts actually due and owing on account of such Earnout or
similar payment obligation, to the extent not yet paid, and (b) all amounts
reasonably expected to be paid by the Borrowers, as determined by the Borrowers
in their reasonable business judgment, in each case, during the immediately
succeeding four (4) fiscal quarter period), and (ix) all Debt of others
Guaranteed by such Person.
“Financing Documents” means this Agreement, the First Amendment, the Second
Amendment, the Third Amendment, the Fourth Amendment, the Fifth

3



--------------------------------------------------------------------------------



 



Amendment, the Notes, the Security Documents, the Information Certificate, the
Fee Letter, any subordination agreement to be entered into among the Agent, the
Borrowers and Holdings in connection with the Holdings Intercompany Loan, the
Assignment of PS Purchase Agreement, the Collateral Assignment of Plum Rhino
Purchase Agreement, any fee letter between Merrill Lynch and any Borrower
relating to the transactions contemplated hereby, any Swap Contract entered into
between any Credit Party and any Eligible Swap Counterparty, and all other
documents, instruments and agreements contemplated herein or thereby and
executed concurrently by a Credit Party with or in favor of the Agent or the
Lenders in connection herewith or at any time and from time to time hereafter,
as any or all of the same may be amended, supplemented, restated or otherwise
modified from time to time.
“Operative Documents” means the Financing Documents, the Merger Documents, the
PS Purchase Documents, the Plum Rhino Purchase Agreement, the Venturi Staffing
Purchase Agreement and the Equity Documents.
     (c) Section 1.1. The definition of “Permitted Acquisition” contained in
Section 1.1 of the Credit Agreement is hereby amended by substituting new clause
(12) set forth below in lieu of the current version of clause (12) contained in
the definition of Permitted Acquisition:
“the total consideration paid or payable (including all transaction costs, all
Debt, liabilities and Contingent Obligations incurred or assumed and, with
respect to any Earnout or comparable payment obligation in connection therewith,
the aggregate amount reasonably expected to be paid by the Borrowers in
connection with such Earnout, as determined by the Borrowers in their reasonable
business judgment, whether or not reflected on a consolidated balance sheet of
the Borrowers and Target, and, solely with respect to clause (ii) of this clause
(12), any equity securities of Holdings issued as consideration for such
acquisition) for (i) any individual acquisition or group of related acquisitions
shall not exceed $10,000,000 and (ii) all acquisitions consummated after the
Fifth Amendment Effective Date and during the term of this Agreement shall not
exceed $50,000,000 in the aggregate for all such acquisitions.”
     (d) Section 3.4. Section 3.4 of the Credit Agreement is hereby deleted in
its entirety and the following is substituted in lieu thereof:
“Section 3.4 Capitalization.
     The authorized equity securities of each of the Credit Parties as of the
Closing Date is as set forth on the Information Certificate. All issued and
outstanding equity securities of each of the Credit Parties are duly authorized
and validly issued, fully paid, nonassessable, and, solely with respect to the
equity securities of PFI, each Borrower, COMSYS Canada, Econometrix, Plum Rhino
and each of their respective Subsidiaries, free and clear of all Liens other
than those in favor of Agent for the benefit of Agent and Lenders and other
Liens permitted pursuant to Section 5.2(d), and all such equity securities of
each Credit Party were issued in compliance with all applicable state, federal
and foreign laws concerning the issuance of securities. The identity of the
holders of the equity

4



--------------------------------------------------------------------------------



 



securities of each of the Credit Parties and the percentage of their
fully-diluted ownership of the equity securities of each of the Credit Parties
as of the Closing Date is set forth on the Information Certificate. Holdings
owns all of the issued and outstanding equity securities of COMSYS IT,
Econometrix, PFI and, prior to the consummation of the Plum Rhino Contribution,
Plum Rhino. COMSYS IT owns all of the issued and outstanding equity securities
of COMSYS Services, Pure Solutions, COMSYS Limited and, immediately following
the consummation of the Plum Rhino Contribution, Plum Rhino. COMSYS Services
owns all of the issued and outstanding equity securities of COMSYS Canada. No
shares of the capital stock or other equity securities of any Credit Party,
other than those described above, are issued and outstanding. Except as set
forth on the Information Certificate, as of the Closing Date there are no
preemptive or other outstanding rights, options, warrants, conversion rights or
similar agreements or understandings for the purchase or acquisition from any
Credit Party of any equity securities of any such entity.”
     (e) Section 5.1. Section 5.1 of the Credit Agreement is hereby amended by
(i) deleting the “and” at the end of clause (n), (ii) deleting the period at the
end of clause (o) thereof and substituting “; and” therefor and (iii) adding new
clause (p) thereto immediately following clause (o) thereof as follows:
“(p) Debt of Holdings incurred pursuant to the Plum Rhino Earnout.”
     (f) Section 5.6. Sections 5.6(a) of the Credit Agreement is hereby deleted
in its entirety and the following is substituted in lieu thereof:
“(a) declare, pay, make or set aside any amount for any payment to the Plum
Rhino Sellers in respect of the Plum Rhino Earnout, except for such payments in
respect of the Plum Rhino Earnout required to be made in accordance with
Section 1.4 of the Plum Rhino Purchase Agreement, as in effect on the Fifth
Amendment Effective Date, or as otherwise agreed to by Agent, in each case, in
accordance with the following and provided that the following conditions are
satisfied in respect of any and all such distributions and payments:
(i) no more than $3,730,000 shall be paid in cash in respect of the Plum Rhino
Earnout in the aggregate during the term of this Agreement;
(ii) each payment in respect of the Plum Rhino Earnout shall be paid in the
amount and at the time required to be paid in accordance with the Plum Rhino
Purchase Agreement, as in effect on the Fifth Amendment Effective Date;
(iii) all payments in respect of the Plum Rhino Earnout shall be made on or
prior to August 15, 2010;
(iv) no Default or Event of Default has occurred and is continuing or would
arise as a result of any such payment;
(v) after giving effect to any such payment, the Borrowers are in compliance on
a pro forma basis with the covenants set forth in Article VII, recomputed for

5



--------------------------------------------------------------------------------



 



the most recent quarter for which financial statements have been delivered
(provided, that, solely for purposes of this Section 5.6(a)(v), anything
contained in Article VII to the contrary notwithstanding, the Credit Parties
shall be deemed to be bound by the covenants set forth in such Article VII at
the time of such payment);
(vi) after giving effect to such payment, the Borrowers shall have Net Borrowing
Availability of not less than $25,000,000 (provided, that, for purposes of
determining Net Borrowing Availability solely with respect to this Section
5.6(a)(vi), the Permanent Reserve shall not be deducted in the calculation of
the Borrowing Base); and
(vii) the Funds Administrator shall have delivered to the Agent a certificate
certified by an authorized officer of the Funds Administrator setting forth the
calculation of the amount of each payment required to be made in respect of the
Plum Rhino Earnout in form and substance reasonably acceptable to the Agent;”
     (g) Section 9.1. Section 9.1(j) of the Credit Agreement is hereby deleted
in its entirety and the following is substituted in lieu thereof:
“(j) (1) any person or group of persons (within the meaning of the Securities
Exchange Act of 1934) (other than Wachovia Investors, Inc. and its Affiliates)
shall have acquired beneficial ownership (within the meaning of Rule 13d-3 under
the Securities Exchange Act of 1934) of fifty percent (50%) or more of the
issued and outstanding shares of capital stock of Holdings having the right to
vote for the election of the directors of Holdings under ordinary circumstances,
(2) Holdings shall cease to directly own and control one hundred percent (100%)
of each class of the outstanding equity interests of COMSYS IT, Econometrix, PFI
and, prior to the consummation of the Plum Rhino Contribution, Plum Rhino,
(3) COMSYS IT shall cease to directly own and control one hundred percent (100%)
of the equity interests of COMSYS Services, Pure Solutions, COMSYS Limited and,
following the consummation of the Plum Rhino Contribution, Plum Rhino,
(4) COMSYS Services shall cease to directly own and control one hundred percent
(100%) of the equity interests of COMSYS Canada, (5) each Borrower shall cease
to, directly or indirectly, own and control one hundred percent (100%) of each
class of the outstanding equity interests of each Subsidiary of such Borrower
(except, with respect to clauses (2), (3), (4) and (5), to the extent permitted
in Section 5.7(a)), (6) any “Change in Ownership,” “Fundamental Change,” or
terms of similar import occurs under the Holdings Certificate of Designations,
or (7) a period of ninety (90) consecutive days shall have elapsed during which
Larry L. Enterline shall cease to be the chairman of the board, chief executive
officer or president of each Credit Party for any reason unless prior to the
expiration of such time, a replacement reasonably satisfactory to Agent shall
have been appointed and employed, or”
     (h) Exhibit C to Credit Agreement — Compliance Certificate. Exhibit C to
the Credit Agreement is hereby deleted in its entirety and Exhibit C attached
hereto is substituted in lieu thereof.
     3. Consents. Effective as of the date hereof, upon satisfaction of the
conditions precedent set forth in Section 4 hereof, and in reliance upon the
representations and warranties of

6



--------------------------------------------------------------------------------



 



the Credit Parties set forth in the Credit Agreement and in this Amendment, and
notwithstanding anything to the contrary contained in the Credit Agreement or
any other Financing Document (including, without limitation, Sections 5.8 and
6.1 of the Credit Agreement), the Agent and the Lenders consent to the Plum
Rhino Acquisition, in accordance with the terms and conditions set forth in the
Plum Rhino Purchase Documents in effect on the date hereof, and the Plum Rhino
Contribution; provided, that, each of the foregoing consents are conditioned on
the following:
     (a) the aggregate purchase price shall not exceed $9,930,000 plus the Net
Working Capital Adjustment, if any, and shall consist solely of (i) a $155,412
payment in cash on the closing date (to be paid with the proceeds of Revolving
Loans and immediately used to repay in full all existing Debt of Plum Rhino),
(ii) the Net Working Capital Adjustment, if any, (iii) common stock of Holdings
and (iv) the Plum Rhino Earnout;
     (b) the Plum Rhino Contribution shall be consummated immediately following
the consummation of the Plum Rhino Acquisition;
     (c) the Borrowers’ delivery to Agent of evidence that the Plum Rhino
Contribution has occurred immediately following the consummation of the Plum
Rhino Acquisition and, in connection therewith, (i) a Joinder to Guaranty by
Plum Rhino whereby Plum Rhino shall join that certain Guaranty dated as of
June 15, 2006 by COMSYS Canada and each other “Guarantor” thereunder (the
“Guaranty”) and guaranty all Obligations of the Borrowers under the Credit
Agreement; (ii) a Joinder to Credit Agreement and Information Certificate
whereby Plum Rhino shall become a “Credit Party” under the Credit Agreement;
(iii) a pledge amendment whereby COMSYS IT shall pledge one hundred percent of
the capital stock of Plum Rhino to the Agent, for the benefit of the Lenders,
together with all membership interest certificates of Plum Rhino, assignments
separate from certificate, proxies and other documents as the Agent reasonably
shall request, pursuant to which the Agent shall have received, for the benefit
of the Lenders, a first priority security interest in all of the issued and
outstanding membership interests of Plum Rhino; (iv) a Joinder to Security
Agreement executed by Plum Rhino, whereby Plum Rhino shall join that certain
Security Agreement dated as of June 15, 2006 by COMSYS Canada and each other
“Debtor” thereunder and grant a lien on and security interest in all of Plum
Rhino’s assets to secure Plum Rhino’s obligations under the Guaranty; (v) a
Collateral Assignment of Purchase Agreement by Holdings and acknowledged by the
Plum Rhino Sellers; (vi) a certificate of the Secretary of Plum Rhino
certifying: (A) the names and true signatures of the officers of Plum Rhino
authorized to execute, deliver and perform all obligations under the Financing
Documents to which it is a party; (B) copies of the resolutions of the board of
directors or other governing body of Plum Rhino approving and authorizing the
execution, delivery and performance, as applicable, of all other documents,
instruments or agreements to be executed or delivered in connection herewith;
and (C) the Organizational Documents of Plum Rhino which, if applicable, shall
be certified by the Secretary of State of Georgia as of a recent date; (vii) a
payoff letter from each lender to Plum Rhino in form and substance reasonably
satisfactory to the Agent, together with such UCC-3 termination statements,
releases of mortgage Liens and other instruments, documents and/or agreements
necessary or appropriate to terminate any Liens in favor of such lenders
securing indebtedness which is to be paid off on the date of the Plum Rhino
Acquisition as the Agent may reasonably request, duly executed and in form and
substance reasonably satisfactory to the Agent, (viii) evidence that (a) Plum
Rhino has in place, with financially sound and reputable insurers, public
liability and property damage insurance with respect to its business and
properties against loss or damage of the kinds customarily carried or

7



--------------------------------------------------------------------------------



 



maintained by Persons of established reputation engaged in similar businesses
and in commercially reasonable amounts and (b) pursuant to endorsements and/or
assignments in form and substance satisfactory to the Agent, (x) the Agent has
been named as lender’s loss payee, for its benefit and the benefit of the
Lenders, in the case of casualty insurance, and (y) the Agent and each of the
Lenders have been named as additional insureds in the case of all liability
insurance; and (ix) all other agreements, instruments and documents as the Agent
may reasonably request, including, without limitation, certified copies of all
documents executed in connection with the Acquisition, and the Borrowers shall
take such additional actions as the Agent may reasonably require in order (A) to
carry out more effectively the purposes of the Credit Agreement and the other
Financing Documents, (B) to subject to the Liens created by any of the Security
Documents any of the properties, rights or interests covered by any of the
Security Documents, (C) to perfect and maintain the validity, effectiveness and
priority of any of the Security Documents and the Liens intended to be created
thereby, and (D) to better assure, convey, grant, assign, transfer, preserve,
protect and confirm to the Agent and Lenders the rights granted or intended to
be granted to the Agent and the Lenders under any Financing Document or under
any other document executed in connection therewith;
     (d) as soon as practicable, but in any event no later than thirty (30) days
following the closing of the Plum Rhino Acquisition, the Borrowers shall
deliver, or cause to be delivered, Deposit Account Control Agreements that
require only springing dominion control over Plum Rhino’s deposit accounts
maintained at Regions Bank in form and substance reasonably satisfactory to the
Agent (the Agent and Lenders hereby acknowledge and agree that, Section 6.1(d)
of the Credit Agreement notwithstanding, such agreements shall provide for only
springing dominion control over such accounts and shall not require Regions Bank
to wire or otherwise transfer all funds received or deposited into such accounts
to the Payment Account of the Agent; provided, that the Credit Parties shall
not, and shall not cause or permit any of their respective Subsidiaries to,
deposit or maintain funds in excess of $500,000 in the aggregate in all such
accounts maintained at Regions Bank at any time, and in the event the aggregate
amount of funds in such accounts is in excess of the foregoing limitation, the
Credit Parties shall, within five (5) Business Days, transfer such excess to
Account Number 001/2000022986605 maintained at Wachovia Bank, National
Association); and
     (e) the Borrowers shall have delivered or otherwise complied with all of
the requirements set forth in the definition of Permitted Acquisition (other
than those conditions set forth in clauses (3)(c) and 12 of such definition and
other than the requirement that the acquisition be consummated by a Borrower)
contained in the Credit Agreement. Upon satisfaction of the conditions precedent
set forth in Section 4 hereof and all of the requirements set forth in the
definition of Permitted Acquisition (other than those conditions set forth in
clauses (3)(c) and (12) of such definition and other than the requirement that
the acquisition be consummated by a Borrower) and notwithstanding anything to
the contrary contained in the Credit Agreement, the Plum Rhino Acquisition shall
be deemed to be a Permitted Acquisition under the Credit Agreement (provided,
that, the purchase price paid in connection with the Plum Rhino Acquisition
shall not be included in determining compliance or non-compliance with the
baskets contained in clause (12) of the definition of Permitted Acquisition).
     4. Conditions Precedent. The effectiveness of this Amendment is subject to
the satisfaction of the following conditions precedent:

8



--------------------------------------------------------------------------------



 



  (a)   delivery to the Agent of this Amendment executed by each Credit Party
that is a party hereto, the Agent and the Lenders in form and substance
reasonably satisfactory to the Agent;     (b)   receipt and satisfactory review
by Agent of all financial information with respect to Plum Rhino that Agent
shall reasonably request;     (c)   the truth and accuracy of the
representations and warranties contained in Section 5 hereof; and     (d)   no
Default or Event of Default under the Credit Agreement, as amended hereby, shall
have occurred and be continuing.

     5. Representations and Warranties. Each Credit Party that is a party hereto
hereby represents and warrants to the Agent and each Lender as follows:

  (a)   the representations and warranties of the Borrowers and the other Credit
Parties contained in the Financing Documents are true and correct in all
material respects as of the date hereof, except to the extent that any such
representation or warranty (i) relates to a specific date, in which case such
representation and warranty shall be true and correct in all material respects
as of such earlier date or (ii) is qualified by materiality or has Material
Adverse Effect qualifiers, in which case, such representations and warranties
shall be true and correct in all respects;     (b)   the execution, delivery and
performance by such Credit Party of this Amendment and, to the extent such
Credit Party is a party thereto, the Plum Rhino Purchase Agreement are within
its powers, have been duly authorized by all necessary action pursuant to its
Organizational Documents, require no further action by or in respect of, or
filing with, any governmental body, agency or official (other than (i) routine
corporate, tax, ERISA, intellectual property, environmental filings and other
filings from time to time necessary in connection with the conduct of such
Credit Party’s business in the ordinary course, and (ii) recordings and filings
in connection with the Liens granted to the Agent under the Financing Documents)
and do not violate, conflict with or cause a breach or a default under any
provision of applicable law or regulation or of the Organizational Documents of
any Credit Party or of any agreement, judgment, injunction, order, decree or
other instrument binding upon it, except for such failures to file, violations,
conflicts, breaches or defaults as could not reasonably be expected to have a
Material Adverse Effect;     (c)   this Amendment and the Plum Rhino Purchase
Agreement each constitute the valid and binding obligation of the Credit Parties
that are parties hereto or thereto (as applicable), enforceable against such
Persons in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, or similar laws relating to the enforcement
of creditor’s rights generally and by general equitable principles; and

9



--------------------------------------------------------------------------------



 



  (d)   after giving effect to this Amendment, no Default or Event of Default
exists or will result from the consummation of the Plum Rhino Acquisition.

     6. No Waiver. Except as expressly set forth herein, nothing contained
herein shall be deemed to constitute a waiver of compliance with any term or
condition contained in the Credit Agreement or any of the other Financing
Documents or constitute a course of conduct or dealing among the parties. Except
as expressly stated herein, the Agent and Lenders reserve all rights, privileges
and remedies under the Financing Documents. Except as amended or consented to
hereby, the Credit Agreement and other Financing Documents remain unmodified and
in full force and effect. All references in the Financing Documents to the
Credit Agreement shall be deemed to be references to the Credit Agreement as
amended and waived hereby.
     7. Severability. In case any provision of or obligation under this
Amendment shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.
     8. Headings. Headings and captions used in this Amendment (including the
Exhibits, Schedules and Annexes hereto, if any) are included for convenience of
reference only and shall not be given any substantive effect.
     9. GOVERNING LAW; SUBMISSION TO JURISDICTION. THIS AMENDMENT SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF ILLINOIS, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES. EACH
CREDIT PARTY HEREBY CONSENTS TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT
LOCATED WITHIN THE COUNTY OF COOK, STATE OF ILLINOIS AND IRREVOCABLY AGREES
THAT, SUBJECT TO THE AGENT’S ELECTION, ALL ACTIONS OR PROCEEDINGS ARISING OUT OF
OR RELATING TO THIS AMENDMENT OR THE OTHER FINANCING DOCUMENTS SHALL BE
LITIGATED IN SUCH COURTS. EACH CREDIT PARTY EXPRESSLY SUBMITS AND CONSENTS TO
THE JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON
CONVENIENS. EACH CREDIT PARTY HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL
PROCESS AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON SUCH PERSON
BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED C/O THE
FUNDS ADMINISTRATOR AT THE ADDRESS SET FORTH IN THE CREDIT AGREEMENT AND SERVICE
SO MADE SHALL BE COMPLETE TEN (10) DAYS AFTER THE SAME HAS BEEN POSTED.
     10. WAIVER OF JURY TRIAL. EACH CREDIT PARTY, THE AGENT AND THE LENDERS
HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THE FINANCING DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED THEREBY AND AGREES THAT ANY SUCH ACTION OR PROCEEDING
SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.

10



--------------------------------------------------------------------------------



 



     11. Counterparts; Integration. This Amendment may be executed and delivered
via facsimile with the same force and effect as if an original were executed and
may be signed in any number of counterparts, each of which shall be an original,
with the same effect as if the signatures hereto were upon the same instrument.
This Amendment constitutes the entire agreement and understanding among the
parties hereto with respect to the subject matter hereof and supersedes any and
all prior agreements and understandings, oral or written, relating to the
subject matter hereof.
     12. Reaffirmation. Each of the Credit Parties that is a party hereto, as
debtor, grantor, pledgor, guarantor, assignor, or in other any other similar
capacity in which such Credit Party grants liens or security interests in its
property or otherwise acts as accommodation party or guarantor, as the case may
be, hereby (i) ratifies and reaffirms all of its payment and performance
obligations, contingent or otherwise, under each of the Financing Documents to
which it is a party (after giving effect hereto) and (ii) to the extent such
Credit Party granted liens on or security interests in any of its property
pursuant to any such Financing Document as security for or otherwise guaranteed
the Borrowers’ Obligations under or with respect to the Financing Documents,
ratifies and reaffirms such guarantee and grant of security interests and liens
and confirms and agrees that such security interests and liens hereafter secure
all of the Obligations as amended hereby. Each of the Credit Parties hereby
consents to this Amendment and acknowledges that each of the Financing Documents
remains in full force and effect and is hereby ratified and reaffirmed, subject
to the amendments, consents and waivers set forth herein. The execution of this
Amendment shall not operate as a waiver of any right, power or remedy of the
Agent or Lenders or constitute a waiver of any provision of any of the Financing
Documents (except as expressly set forth herein) or serve to effect a novation
of the Obligations.
[remainder of page intentionally left blank;
signature pages follow]

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
set forth above.

            BORROWERS:

COMSYS SERVICES LLC, a Delaware limited liability company, as the Funds
Administrator and as a Borrower
      By:         Name:   David L. Kerr      Title:   Senior Vice President –
Corporate Development     

            COMSYS INFORMATION TECHNOLOGY SERVICES, INC., a
Delaware corporation, as a Borrower
      By:         Name:   David L. Kerr      Title:   Senior Vice President –
Corporate Development     PURE SOLUTIONS, INC., a Delaware corporation, as a
Borrower              By:         Name:   David L. Kerr      Title:   Senior
Vice President – Corporate Development     

Consent and Fifth Amendment to Credit Agreement
(COMSYS)

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
set forth above.

            OTHER CREDIT PARTIES:

COMSYS IT PARTNERS, INC., a Delaware corporation
      By:         Name:   David L. Kerr      Title:   Senior Vice President –
Corporate Development        PFI LLC, a Delaware limited liability company
      By:         Name:   David L. Kerr      Title:   Senior Vice President –
Corporate Development        COMSYS IT CANADA, INC., a North Carolina
corporation
      By:         Name:   David L. Kerr      Title:   Senior Vice President –
Corporate Development        ECONOMETRIX, LLC, a Delaware limited liability
company
      By:         Name:   David L. Kerr      Title:   Senior Vice President –
Corporate Development     

Consent and Fifth Amendment to Credit Agreement
(COMSYS)

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
set forth above.

            AGENT AND LENDER:

MERRILL LYNCH CAPITAL, a division of Merrill Lynch
Business Financial Services Inc.,

as Agent and a Lender
      By:         Name:   Scott E. Gast      Title:   Vice President     

Consent and Fifth Amendment to Credit Agreement
(COMSYS)

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
set forth above.

            LENDERS:

CF BLACKBURN LLC
      By:   GMAC Commercial Finance LLC (Servicer), as Syndication Agent and as
a Lender                      

                  By:         Name:   Thomas Brent      Title:   Director       
ING CAPITAL LLC, as Co-Documentation Agent and as a
Lender
      By:         Name:   Daryn K. Venéy      Title:   Vice President     

            ALLIED IRISH BANKS PLC, as Co-Documentation Agent and as a Lender
      By:         Name:         Title:           By:         Name:        
Title:      

            NORTH FORK BUSINESS CAPITAL CORPORATION, as a Lender
      By:         Name:         Title:      

Consent and Fifth Amendment to Credit Agreement
(COMSYS)

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
set forth above.

            LENDERS (CONT.):

AIB DEBT MANAGEMENT, LIMITED, as a Lender
      By:         Name:         Title:           By:         Name:        
Title:      

            BMO CAPITAL MARKETS FINANCING, INC., as a Lender
      By:         Name:         Title:      

Consent and Fifth Amendment to Credit Agreement
(COMSYS)

 



--------------------------------------------------------------------------------



 



EXECUTION VERSION
Exhibit C to Credit Agreement (Compliance Certificate)
COMPLIANCE CERTIFICATE
COMSYS SERVICES LLC
COMSYS INFORMATION TECHNOLOGY SERVICES, INC.
PURE SOLUTIONS, INC.
Date: ___, ___
     This Compliance Certificate (this “Certificate”) is given by ___, a
Responsible Officer of Holdings (as defined herein), pursuant to Section 4.1(c)
of that certain Credit Agreement dated as of December 14, 2005 among COMSYS
Services LLC, a Delaware limited liability company (“COMSYS Services”), COMSYS
Information Technology Services, Inc., a Delaware corporation (“COMSYS IT”),
Pure Solutions, Inc., a California corporation (“Pure Solutions”; COMSYS
Services, COMSYS IT and Pure Solutions are referred to herein each individually
as a “Borrower” and collectively as the “Borrowers”), COMSYS IT Partners, Inc.,
a Delaware corporation (“Holdings”), PFI LLC, a Delaware limited liability
company, COMSYS IT Canada, Inc., a North Carolina corporation (“COMSYS Canada”),
Econometrix, LLC, a Delaware limited liability company (“Econometrix”), Plum
Rhino Consulting, LLC, a Georgia limited liability company (“Plum Rhino”),
COMSYS Services, acting in its capacity as borrowing agent and funds
administrator (in such capacity, the “Funds Administrator”), the Lenders from
time to time party thereto and Merrill Lynch Capital, a division of Merrill
Lynch Business Financial Services Inc., as Agent for Lenders (as such agreement
may have been amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”). Capitalized terms used herein without definition
shall have the meanings set forth in the Credit Agreement.
     The undersigned Responsible Officer of Holdings hereby certifies to Agent
and Lenders that:
     (a) the financial statements delivered with this Certificate in accordance
with Section 4.1(a) and/or 4.1(b) of the Credit Agreement fairly present in all
material respects the results of operations and financial condition of Holdings
and its Subsidiaries as of the dates of such financial statements (subject, in
the case of financial statements delivered in accordance with Section 4.1(a), to
changes resulting from audit and normal year-end adjustments and the absence of
footnote disclosures);
     (b) I have reviewed the terms of the Credit Agreement and have made, or
caused to be made under my supervision, a review in reasonable detail of the
transactions and conditions of the Credit Parties and their Subsidiaries during
the accounting period covered by such financial statements;
     (c) such review has not disclosed the existence during or at the end of
such accounting period, and I have no knowledge of the existence as of the date
hereof, of any condition or event that constitutes a Default or an Event of
Default, except as set forth in Exhibit
Exhibit C — Page 1

 



--------------------------------------------------------------------------------



 



A hereto, which includes a description of the nature and period of existence of
such Default or Event of Default and what action the Credit Parties have taken,
are undertaking and propose to take with respect thereto;
     (d) Attached hereto is the most recent Borrowing Base Certificate. The
Borrowers’ Net Borrowing Availability is $___, and the Net Borrowing
Availability disregarding the Permanent Reserve in the calculation of the
Borrowing Base is $___. The Borrowers [are/are not] subject to the covenants
contained in Article VII of the Credit Agreement;
     (e) [The Borrowers are in compliance with the covenants contained in
Article VII of the Credit Agreement, as demonstrated by the calculation of such
covenants on Exhibit B hereto, except as set forth in Exhibit A hereto][TO BE
INCLUDED IN THE EVENT NET BORROWING AVAILABILITY OF THE BORROWERS (DISREGARDING
THE PERMANENT RESERVE IN THE CALCULATION OF THE BORROWING BASE) IS EQUAL TO OR
LESS THAN $25,000,000 AND AT ALL TIMES THEREAFTER]; and
     (f) The Total Debt to Adjusted EBITDA Ratio (calculated in the manner set
forth on Section 7.2 attached hereto) for the period covered by this Certificate
is ___to 1.00, and based on such Total Debt to Adjusted EBITDA Ratio, (i) the
Prime Rate Margin for Revolving Loans is ___% and the Prime Rate Margin for the
Term Loan is ___% and (ii) the LIBOR Margin for Revolving Loans is ___% and the
LIBOR Margin for the Term Loan is ___%.
Exhibit C — Page 2

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned officer has executed and delivered this
Certificate this ___day of ___, ___.

            COMSYS IT PARTNERS, INC., a Delaware corporation
      By:         Name:         Title:      

Exhibit C — Page 3

 



--------------------------------------------------------------------------------



 



EXECUTION VERSION
EXHIBIT A
TO
COMPLIANCE CERTIFICATE
DESCRIPTION OF
DEFAULTS AND/OR EVENTS OF DEFAULT
Exhibit C — Page 4

 



--------------------------------------------------------------------------------



 



EXECUTION VERSION
EXHIBIT B
TO
COMPLIANCE CERTIFICATE
FIXED CHARGE COVERAGE RATIO
(Section 7.1)

         
Fixed Charge Coverage Ratio for the applicable measurement period (the “Defined
Period”) is defined as follows:
       
 
       
Fixed Charges: Interest expense ($______), net of (a) interest income ($______),
(b) interest (i) capitalized, (ii) accrued but not paid in cash or (iii) paid in
kind ($______) and (c) amortization of capitalized fees and expenses incurred to
consummate the transactions contemplated by the Operative Documents and included
in interest expense ($______), included in the determination of net income of
Holdings and its Consolidated Subsidiaries for the Defined Period (“Total
Interest Expense”)
  $       
 
       
Plus (without duplication):
       
 
       
Any income or franchise taxes paid or required to be paid in cash during the
Defined Period
       
 
     
 
       
Scheduled payments of principal for the Defined Period with respect to all Debt
(including the portion of scheduled payments under Capital Leases allocable to
principal but excluding (i) mandatory prepayments required by Section 2.1(c),
and (ii) scheduled repayments of Revolving Loans and other Debt subject to
reborrowing to the extent not accompanied by a concurrent and permanent
reduction of the Revolving Loan Commitment (or equivalent loan commitment))
       
 
     
 
       
Unfinanced Capital Expenditures for the Defined Period (calculated in the manner
set forth on Schedule 1 to Exhibit B of the Compliance Certificate))
       
 
     
 
       
To the extent not already reflected in the calculation of EBITDA, other
capitalized costs paid in cash, defined as the gross amount paid during the
Defined Period, as long term assets, other than Capital Expenditures
       
 
     

Exhibit C — Page 5

 



--------------------------------------------------------------------------------



 



         
Transition and integration costs incurred after the Closing Date (or, solely to
the extent such costs were not deducted from the Restructuring Reserve (as such
term is defined in the Prior Credit Agreement) in connection with the Prior
Credit Agreement, prior to the Closing Date) in connection with the Merger
resulting from combining the operations of the Prior COMSYS Credit Parties and
the Prior Venturi Credit Parties, to the extent added back in the computation of
EBITDA  
       
 
     
 
       
Restricted Distributions made by COMSYS IT to Holdings in cash during the
Defined Period, to the extent not otherwise deducted in the calculation of
EBITDA  
       
 
     
 
       
Fixed Charges
  $    
 
     
 
       
EBITDA for the Defined Period (calculated in the manner set forth on Schedule 2
to Exhibit B of the Compliance Certificate)
  $    
 
     
 
       
Fixed Charge Coverage Ratio (Ratio of EBITDA to Fixed Charges)
  ____ to 1.00
 
       
Minimum Fixed Charge Coverage
    1.10 to 1.00  
 
       
In Compliance
  Yes/No

Exhibit C — Page 6

 



--------------------------------------------------------------------------------



 



TOTAL DEBT TO ADJUSTED EBITDA RATIO
(Section 7.2)

         
Total Debt:
       
 
       
Outstanding principal balance of the Revolving Loans as of the last day of the
applicable measurement period (the “Defined Period”) $__________
  $       
 
       
Plus: Outstanding principal balance of the Term Loan as of the last day of the
Defined Period
       
 
     
 
       
Outstanding principal balance of all other Debt of Holdings and its Consolidated
Subsidiaries as of the last day of the Defined Period (other than the Holdings
Intercompany Loan and other intercompany Debt permitted under the Credit
Agreement)
       
 
     
 
       
Total Debt
  $    
 
     
 
       
Adjusted EBITDA for the Defined Period (calculated in the manner required by
Schedule 3 to Exhibit B of the Compliance Certificate
  $    
 
     
 
       
Ratio of Total Debt to Adjusted EBITDA for the Defined Period
  ____ to 1.0
 
       
Maximum Permitted Ratio of Total Debt to Adjusted EBITDA for the Defined Period
  ____ to 1.0
 
       
In Compliance
  Yes/No

Exhibit C — Page 7

 



--------------------------------------------------------------------------------



 



EXECUTION VERSION
SCHEDULE 1
to Exhibit B
to Compliance Certificate
Capital Expenditure Calculation

         
Capital Expenditures for the applicable measurement period (the “Defined
Period”) are defined as follows:
       
 
       
Amount capitalized during the Defined Period by Holdings and its Consolidated
Subsidiaries as capital expenditures for property, plant, and equipment or
similar fixed asset accounts, including any such expenditures by way of
acquisition of a Person or by way of assumption of Debt or other obligations, to
the extent reflected as plant, property and equipment, but in each case
excluding the effect of any Permitted Acquisition
  $       
 
     
 
       
Plus: deposits made in the Defined Period in connection with property, plant,
and equipment; less deposits of a prior period included above
       
 
     
 
       
Less: Net Cash Proceeds of Asset Dispositions received during the Defined Period
which (i) any Credit Party (other than a Foreign Subsidiary) is permitted to
reinvest pursuant to the terms of the Credit Agreement and (ii) are included in
capital expenditures above
       
 
     
 
       
Proceeds of Property Insurance Policies received during the Defined Period which
(i) any Credit Party is permitted to reinvest pursuant to the terms of the
Credit Agreement and (ii) are included in capital expenditures above
       
 
     
 
       
Capital Expenditures
  $    
 
     
 
       
Less: Portion of Capital Expenditures financed during the Defined Period under
Capital Leases or other Debt (Debt, for this purpose, does not include drawings
under the Revolving Loan Commitment)
  $    
 
     
 
       
Unfinanced Capital Expenditures (used in calculation of Operating Cash Flow
(used in the calculation of Excess Cash Flow) and in Fixed Charge Coverage
Ratio)
  $    
 
     

Exhibit C — Page 8

 



--------------------------------------------------------------------------------



 



EXECUTION VERSION
SCHEDULE 2
to Exhibit B
to Compliance Certificate
CALCULATION OF EBITDA

         
EBITDA for the applicable measurement period (the “Defined Period”) is defined
as follows:
       
 
       
Net income (or loss) for the Defined Period of Holdings and its Consolidated
Subsidiaries, but excluding: (a) the income (or loss) of any Person (other than
Subsidiaries of Holdings) in which Holdings or any of its Subsidiaries has an
ownership interest unless received by Holdings or its Subsidiary in a cash
distribution; and (b) the income (or loss) of any Person accrued prior to the
date it became a Subsidiary of Holdings or is merged into or consolidated with
Holdings
  $      
 
       
Plus: Any provision for (or less any benefit from) income and franchise taxes
included in the determination of net income for the Defined Period
       
 
     
 
       
Interest expense, net of interest income, deducted in the determination of net
income for the Defined Period
       
 
     
 
       
Amortization and depreciation deducted in the determination of net income for
the Defined Period
       
 
     
 
       
Losses (or less gains) from Asset Dispositions included in the determination of
net income for the Defined Period (excluding sales, expenses or losses related
to current assets)
       
 
     
 
       
Expenses and fees included in the determination of net income and incurred
during the Defined Period to consummate the transactions contemplated by the
Operative Documents entered into by the Borrowers on the Closing Date, but
solely to the extent disclosed in writing to Agent prior to the Closing Date
       
 
     
 
       
Extraordinary losses (or less gains) included in the determination of net income
during the Defined Period, net of related tax effects
       
 
     

Exhibit C — Page 9

 



--------------------------------------------------------------------------------



 



         
Non-cash compensation charges associated with the management equity incentive
plans of the Borrowers and Holdings to the extent (a) included in the
determination net income for the Defined Period and (b) no cash outlay (or cash
receipt) in any future period in respect thereof is foreseeable
       
 
     
 
       
Other non-cash losses (or less gains) included in the determination of net
income for the Defined Period and for which no cash outlay (or cash receipt) is
foreseeable (including non-cash losses (or less gains) from Swap Contracts and
foreign currency fluctuations and from the extinguishment of Debt, in each case,
for which no cash outlay (or cash receipt) is foreseeable)
       
 
     
 
       
Transition and integration costs incurred in connection with the Merger
resulting from combining the operations of the Prior COMSYS Credit Parties and
the Prior Venturi Credit Parties, solely to the extent (i) included in the
determination net income for the Defined Period and (ii) previously consented to
by Agent
       
 
     
 
       
Severance costs accrued during the period commencing on January 1, 2006 through
and including March 31, 2006, solely to the extent (i) all add backs to EBITDA
in respect of such costs do not exceed $1,900,000 in the aggregate during the
term of the Credit Agreement and (ii) such costs are deducted in the
determination of net income for the Defined Period
       
 
     
 
       
Costs incurred during the Fiscal Year ending closest to December 31, 2005 and/or
during the fiscal quarter ending closest to March 31, 2006 by Holdings and its
Subsidiaries in connection with required Sarbanes-Oxley compliance, solely to
the extent (i) such costs are in excess of $650,000, (ii) all add backs to
EBITDA in respect of such costs do not exceed $1,350,000 in the aggregate during
the term of the Credit Agreement and (iii) such costs are deducted in the
determination of net income for the Defined Period
       
 
     

Exhibit C — Page 10

 



--------------------------------------------------------------------------------



 



         
Less: Expenditures made after the Closing Date, but during the Defined Period,
in excess of $150,000 in connection with the consummation of the transactions
contemplated by the Operative Documents, but not reflected in the pro forma
balance sheet referenced in Section 3.5(c) and not deducted in the determination
of net income
       
 
     
 
       
EBITDA for the Defined Period
  $    
 
     

Exhibit C — Page 11

 



--------------------------------------------------------------------------------



 



SCHEDULE 3
to Exhibit B
to Compliance Certificate
CALCULATION OF ADJUSTED EBITDA

         
Adjusted EBITDA:
       
 
       
EBITDA for the Defined Period (calculated in the manner set forth on Schedule 2
to Exhibit B of the Compliance Certificate)
  $      
 
     
 
       
Plus: Pro Forma EBITDA (as defined in the Credit Agreement) for each Permitted
Acquisition
       
Permitted Acquisition #1: ____________
       
Permitted Acquisition #2: ____________
       
Permitted Acquisition #3: ____________
       
[additional line items, as applicable]
       
 
     
Adjusted EBITDA
  $    
 
     

Exhibit C — Page 12

 